 HEAD SKI DIVISION, AMF, INC.161Head Ski Division,AMF, Inc. and Midwest RegionalJoint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO. Case 27-CA-4244January 13, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn August 13, 1975, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent and ChargingParty filed exceptions and supporting briefs to theAdministrative Law Judge's Decision, and the Gen-eral Counsel filed a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.In finding that Respondent violated Section8(a)(1) of the Act by eliminating the postings of leadand rank-and-file job openings in the Boulder facili-ty, the Administrative Law Judge, in the section enti-tled "The Remedy," recommends that because of theimprecision of the record with respect to the numberof jobs affected and the time Respondent resumed itsprior practice, all lead and rank-and-file job vacan-cies filled between August 16 and December 16,1974, be subjected to scrutiny, and the manning ofthese jobs traced to ascertain the extent to which thepresent incumbency reflects that which would havebeen the case but for the discontinuance of the jobposting policy. It is settled Board policy that an un-clear record is no legitimate reason for denying em-ployees full restitution by making them whole.Amer-icanFireApparatusCompany,160NLRB 1318(1966). Thus, we shall require Respondent to makeavailable to employees those jobs which may havebecome vacant from August 16, 1974, until the dateon which Respondent complies with the Order byreopening and filling jobs pursuant to nondiscrimi-natory bid procedure.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent, HeadSki Division, AMF, Inc., Boulder, Colorado, its offi-cers, agents, successors, and assigns, take the actionset forth in the said recommended Order as so modi-fied.1.Substitute the following paragraph for para-graph 2(b):"(b)Reopen and make available all jobs at theBoulder facility which may have become vacant dur-ing the period from August 16, 1974, to the date Re-spondent complies with the Order by reopening andfilling these jobs pursuant to a nondiscriminatory bidprocedure."2.Substitute the attached notice for that of theAdministrative Law Judge.1Members Fanning and Jenkins disavow the implication that a no-distri-bution rule prohibiting distribution of written materials"in working areas oron working time" is necessarily a valid one.See their dissent inEssex Inter-nationat, Inc.,211NLRB 749 (1974) They agree that here the rule wasapplied disparately.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, except to the extent permittedby Section 8(a)(3) of the National Labor Rela-tions Act, as amended, terminate Richard Ma-honey or Barbara Vachon, or any other employ-ee because of membership in Midwest RegionalJoint Board, Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organi-zation.WE WILL NOT in any unlawful manner interro-gate or threaten our employees in order to dis-courage their activities on behalf of MidwestRegional Joint Board, Amalgamated ClothingWorkers of America, AFL-CIO, or any otherlabor organization; conduct a poll for the pur-pose of learning the affinity of our employees tothe Union, or any other labor organization; en-force a valid no-solicitation rule in an unlawfulmanner in an effort to counter employees' inter-est in the Union, or any other labor organiza-tion; or eliminate the ski loaner program, theuse of the WATTS telephone line or cease jobpostings in retribution for or toinfluence em-ployee union activity.WE WILL offer immediate and full reinstate-ment to Richard Mahoney and Barbara Vachonto their former positions or, if those positions no222 NLRB No. 21 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonger exist, to substantially 'equivalent posi-tions,.-without prejudice to their seniority orother rights and privileges._WE WILL make Richard Mahoney and Bar-bara Vachon whole for any loss they may havesuffered by reason of our discrimination againstthem, together with 6-percent interest per an-num on the pay they may have lost by reason ofour failure to employ them.WE WILL reopen and make available all jobs atthe Boulder facility which may have become va-cant during the period from August 16, 1974, tothe date Respondent complies-with the Order byreopening and filling these jobs pursuant to anondiscriminatory bid procedure.HEAD SKI DIVISION, AMF, INC.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Denver, Colorado, on March 11and 12 and June 4, 5, and 6, 1975, pursuant to a complaintand notice of hearing issued on January 31, 1975, by theRegional Director of the National Labor Relations Boardfor Region 27. The complaint, as amended at the hearing,is based on an original charge filed on August 30, 1974;' afirst amended charge filed on September 5; and a secondamended charge filed on November 15. The complaint, asamended, alleges violations of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, hereinaftercalled the Act. The parties timely filed briefs with me onJuly 11, 1974.Upon the entire record in this case,2 I make the follow-ing:FINDINGS OF FACTII.THE LABORORGANIZATION INVOLVEDRespondent concedes thatMidwest, Regional JointBoard, Amalgamated Clothing Workers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act, and I so find.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint, as amended, alleges that Respondentviolated Section 8(a)(1) of the Act by interrogating andthreatening employees; conducting a poll of employee sen-timent designed to obtain knowledge of their union sympa-thies; eliminating certain benefits and/or programs benefi-cial to employees; and enforcing a no-solicitation rule in adiscriminatory manner. Further, the complaint alleges thatRespondent violated Section 8(a)(3) of the Act by discrimi-natorily terminating the employment of Richard Mahoney,Barbara Vachon, and_Lonnte Blooding.The pleadings also raise an issue with respect to the su-pervisory status of Nancy Platt but the record fails to es-tablish that at pertinent times she possessed the requisiteauthority or responsibility of a supervisor under Section2(11) of the Act.--The Respondent denies the commission of any unfairlabor practices and asserts, affirmatively, that each of-thealleged discriminatees was terminated for good cause unre-lated to the union activities of the employees affected.B. Pertinent Facts1.Background factsAt relevant times, William Tabar served in the' capacityof director of operations at Respondent's Boulder facility.Tabar assumed that post in March 1974, and throughouthis incumbency reported directly to the president of Re-spondent.During the period of time pertinent herein,James Hanifin served as Respondent's director of employ-ee relations. Thomas Stevenson, Dale Cutsforth, and An-I.JURISDICTIONAt all material times, Respondent has been a corpora-tion duly organized under the laws of the State of NewJersey and has maintained its principal office and place ofbusiness at White Plains, New York.Durmg times material herein, Respondent has engagedin the manufacture and sale of ;sports equipment at itsplant in Boulder, Colorado. In the course and conduct ofitsbusiness operations,Respondent annually sells andships goods and materials valued in excess of $50,000 di-rectly to points and places outside the State of Colorado.Upon the facts which are not in dispute, I find that at alltimes material, Respondent has been an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.1Unless otherwise specified,all dates refer to the-calendaryear 19742Respondent's motion to correct the transcript of this proceeding in cer-tain particulars is granted.3During the course of the hearing, the General Counsel challenged thecorrectness of the ruling excluding from evidence the prehearing affidavit ofJames Hanifin, formerly Respondent's director of employee relations. Hani-fin was in the employ of Respondent at all relevant times prior to the hear-ing but is no longer so employed Hanifin did not appear at the hearing andthe proffer of his prehearing affidavit came on June 5 during GeneralCounsel's cross-examination ofWilliam Tabar, Respondent's director ofoperationsHannifin's employment with Respondent had ended prior toJune 5 General Counsel contended that the preheating affidavit couldproperly be used in the manner of any prehearing statement of positionsolicited by the General Counsel from an official of Respondent during theinvestigatory phases of the proceeding. The proffer of the Hanifin affidavitwas for the avowed purpose of revealing a "shifting defense" with respect tocertain issues under litigation. The introduction of the prehearing affidavitwas rejected on grounds that a special body of procedural law and criteriahad been developed with respect to the use of prehearing affidavits whichmarkedly distinguish the use of those documents from otherwritings orstatements obtained by the government from respondents during the pen-dency of litigation. General Counsel conceded the absence of precedentsupporting the proffer The ruling rejecting the affidavit is hereby affirmed. HEAD SKI DIVISION, AMF, INC163drew Cobb served as departmental supervisors.In early" 1974, an organizational campaign was. com-menced bythe Union among the employees at the Colora-do facility of Respondent. Richard Rothstein, a nationalrepresentative of the Union, was in charge of the effort. InFebruary, an employee organizing committee was formedand alleged discriminatees Lonnie Blooding and BarbaraVachon were members of the committee. During thecourse of the Union's campaign, leaflets were distributeddesignating both Blooding and Vachon as members of thecommittee. Communications identifying Blooding and Va-chon as such-were dispatched by the Union to Respondent.Vachon was active in the organizing effort and made housecalls, distributed leaflets, and performed other tasks inci-dental to the organizing campaign. Richard Mahoney,whose - termination is alleged to have violated Section8(a)(3) of the Act, was not a member of the committee butexecuted a union authorization card which he discussedwith Hanifin and other employees on plant premises. Wil-liam Tabar was designated by Respondent to direct thecompany response to the Union's campaign.On July 24, the parties entered into a stipulation agree-ment pursuant to which a secret ballot representation elec-tion was held on August 16 in the following described unit:All regular full-time hourly paid production, mainte-nance; warehouse and inspection employees employedby the Employer at its facilities located at Broomfieldand Boulder, Colorado, but excluding summer stu-dent employees, office clerical employees, plant cleri-cal employees, confidential employees, technical andengineering employees, professional employees, mar-keting employees, guards and all supervisors withinthe meaning of the Act.Challenged ballots were determinative of the results of theelection.2. The alleged interference, restraint, and coerciona.The preelection period(1) Hanifin speaks with Mahoney and KloseOn or about April -18, Richard Mahoney, Albert Klose,and Richard Cashdollar who shared an apartment in Boul-der, were visited in the apartment by Richard Rothstein, arepresentative of the Union. Klose was sleeping and didnot speak with Rothstein. However, Mahoney executed anauthorization card and Cashdollar was presented with acard for his signature. After Klose awakened he was in-formed by Cashdollar of the visit of the union representa-tive and was shown the union authorization card whichwas presented to him.The following day at the plant, Hanifin approached Ma-honey and Klose separately.In -speaking with Mahoney, Hanifin stated that he hadheard that Mahoney had some visitors the previous eve-ning.Mahoney answered in the affirmative and Hanifininquired if Mahoney knew how the union representativeshad obtained his address. Mahoney answered in the nega-tive.Thereupon, Hanifin asked if Mahoney had signed aunion card and after reflecting for -a moment, Mahoneystated that he had done so. However, Mahoney added thathe was not sure that the Union was going through.In speaking separately with Klose, Hanifin essentiallyduplicated the comments and questions he had posed toMahoney.. However, he did not-inquire whether or notKlose had signed a union authorization card a(2)Hanifin speaks with DahlstromDuring the course of her employment with Respondent,Lois Dahlstrom was suspended for alleged excessive absen-teeism. During the last week in July, she went to Hanifin'soffice to protest her suspension.-Brad Fort, her supervisor,was present. In speaking with Hanifin, Dahlstrom assertedthat her suspension had been unfair and specified the ratio-nale supporting her contention. In response, Hanifin an-swered, - "If you think things are tough now, sweetheart,wait till you get a Union in here." 5(3) The poll.In July, prior to the execution of the consent electionagreement, the employees at the Boulder facilitywere as-sembled outside the plant building and were addressed byRespondent's president who stated, in substance, that hedesired to have the employees vote on whether or not theywished to have temporary employees participate in theBoard representation election which was then in the offing.The employees were told that the balloting with regard tothe issue of temporary employees would be held the follow-ing week. Questions posed by some employees were parriedon the grounds that time would not permitdiscussion, andemployees were told to consult with their departmental su-pervisors concerning any questions they might have.Early in the following week, departmental supervisorsassembled the employees under their direction and in-formed them that the vote on the issue of temporaryem-ployees was to be taken. Employees were handed blankpieces of paper on which they were instructed to writeeither the word "Yes" or the word "No." The employees ineach department did so and the "ballots" were returned totheir departmental supervisor, who, together with'a depart-mental employee whom the supervisor had selected for thepurpose, counted the "ballots" and recordedthe results.The tabulation revealing the numerical results of the bal-loting by department were made available to Tabar andHanifin who scrutinized the tabulation. Tabar speculatedthat the results of the poll was communicated to legalcounsel, although he did not do so himself.4 The foregoing is based on the credited and unrefuted testimony of Rich-ard Mahoney and Albert Klose. I have also considered the supporting testi-mony of Richard Rothstein.5 The foregoing is based on the credited and undisputed testimony of LoisDahlstrom. No witness was called to refute the testimony of Dahlstrom. Ihave evaluated Dahlstrom's testimony to the effect that she was terminatedfrom her employment in late August on grounds of insubordination. I havealso considered her further testimony that she was a member ofthe unionorganizing committee during the time she was employed by Respondent.Dahlstrom impressed me as a thoroughly credible witness and I find nobasis on grounds of her asserted hostility towards the Company or prounionpropensity on Dahlstrom's part for rejecting her testimony. 164DECISIONS OF NATIONALLABOR RELATIONS BOARDIn the days that had preceded the events just delineated,Respondent and the Union had engaged in extensive dis-cussions with respect to the inclusion in the unit of tempo-rary employees. Both the status of specified groups of em-ployees as "temporary" and the propriety of permittingemployees falling within the designation of "temporary"had commanded the attention of the parties. Managementknew that certain employees had acknowledged at the timeof hire their temporary status and had reason to believeothers intended to remain employed only for a brief stint.Against this background,Respondent'smanagementreached the decision to conduct the balloting describedabove.Upon learning of the announcement which the presidentof Respondent had made to the assembled employees, butprior to the day of the balloting, Rothstein, the union rep-resentative in charge of the organizing campaign, met withemployee organizing committee members. The propriety ofRespondent's plan, as well as the future involvement ofcommittee members in the balloting procedure itself, wasdiscussed at the meeting. It was decided that each commit-teemember should participate or refuse to do so on anindividual basis. In any event, the issue of the inclusion orexclusion of temporary employees was the topic of an arti-cle given prominence in a publication circulated to all em-ployees by the Union. This circularization transpired priorto the balloting and revealed that the Union favored theinclusion of employees arguably "temporary" in statuswhile the Company favored their exclusion.b.The postelection period(1) Job posting procedure modifiedDuring the period of several months prior to June 1974,under a policy adopted and effectuated by Hanifin, all per-manent employment openings, including supervisory andlead jobs, with exceptions not here relevant, were posted ona bulletin board conspicuous to employees. Hanifin's poli-cy had not received the final approval of Respondent'spresident and by June 1974 became the subject of scrutinyby management.' A meeting was convened by Tabar andchanges were adopted in the policy. Salaried positions wereeliminated from those jobs subject to posting, but lead andrank-and-file jobs were to continue to be posted The firstevidence of the change being communicated to employeescame I week after the election when Shirley Apodaca wasinformed by her supervisor, Thomas Stevenson, that all jobpostings would be ceased until further notice.' In point offact, the number of job postings at the Boulder facility diddiminish significantly after the August election, in both thelead and rank-and-file positions. Two lead jobs were post-ed after the election, but during a period of weeks follow-ing the election there was not widespread posting of rank-and-file jobs.6 ThatHanifin's program had been in effect is not open to challengeTabar's credited testimony establishes that the merits of the program cameunder scrutiny for legitimate management reasons7 i have considered the testimony of William Tabar and Shirley Apodacain this specific regardThe record evidence establishes that in early August atheft occurred at the Broomfield warehouse of Respondentresulting in a substantial financial loss to Respondent.Thereafter, the employment complement at the warehousewas replaced The jobs were not filled under any bid proce-dure but were filled through individual selection. Apodacahad informed Stevenson of her interest in a Broomfield jobbut was told that the jobs would be filled from "outside theplant." Nonetheless, included in the small complement ofemployees ultimately chosen to staff the Broomfield facili-ty were plant employees known to oppose the Union. Jobpostings at Broomfield appear to have resumed thereafter.The record reveals that in late summer the hiring processatRespondent's Boulder facility is normally at low ebb.However, there is no evidence to suggest that hiring ofrank-and-file employees, or assignment of lead or supervi-sory personnel, ceased in the weeks immediately followingthe election.8(2)Discontinuance of ski loaner program and WATTSIn 1972 and 1973, during the fall months prior to thenormal commencement of ski season, notices were postedadvising employees of the availability of skis to be ob-tained on loan for personal use during the ski season. Em-ployees availed themselves of this program during both the1972 and the 1973 ski seasons. However, in the fall of 1974,no notice was posted and employees Bensinger and Gun-derson were informed by a leadman whose normal dutieswould be to prepare the loaner skis that skis would not beavailable. The explanation given Gunderson was that nobindings were available for the skis.Tabar testified that skis not of a quality acceptable forsale on the open market were used in the ski loaner pro-gram. He further testified that his scrutiny of the files hadindicated to him that employees had taken advantage ofthe ski loaner program during the ski season 1974 whichcommenced soon after the Board election. He was notmore specific with respect to identity of the individuals andno documentation of Tabar's testimony was undertaken byRespondent. Additionally, Tabar testified that ski saleshad transpired in the spring and early fall of 1974 whichhad substantially depleted the number of the skis availablefor use in the loaner program. In 1972 and 1973 ski saleshad been conducted but the loaner program had nonethe-less gone forward. Tabar did not know whether a noticeconcerning the availability of the skis for loan had beenposted in the fall of 1974.During relevant times prior to the election, employeeswere permitted to use the Company's WATTS telephoneline on Saturdays. It was in the personnel office, and therewas significant demand for and use of the line by employ-ees.9 Immediately following the election, and at pertinenttimes thereafter, employees Day and Klose endeavored togain access to the WATTS line on Saturday mornings butfound the personnel office locked and the telephone lineunavailable to them. Day was informed by the plant guard8 In support of the foregoing, I have considered the testimony of ShirleyApodaca, Richard Bensinger, Louise Knapp, Phillip Sutton, Lynn Gunder-son, Richard Rothstein, and William Tabarv Barbara Vachon, Albert Klose, and Shirley Day so credibly testified HEAD SKI DIVISION,AMF, INC.that the line was no longer available for employee use, andKlose heard rumors that employee use of the line had beendiscontinued.The record establishes that an employee committee ex-isted which had oversightauthorityover certain employeeprograms, including the WATTSline program.A budgetwas established over which the committee had general con-trol,with the authority to allocate budget sums to variousemployee programs such as the ski loaner program and theWATTSline. The committee had authority,after taking aconsensus of employees in the various departments, toeliminate a program.No evidence was adduced estab-lishing that the committee voted to discontinue theWATTS lineprogram.(3) The no-solicitation ruleAt all material times, Respondent has maintained a no-solicitation rule which reads as-follows:The posting of notices or other written material onCompany property by employees and the circulationor distribution of written material in working areas oron working time is strictly forbidden. In addition, so-licitation of any kind during working time is also pro-hibited.During the organizing campaign, literature made avail-able by Respondent's personnel department was placed onthe desk of supervisors and employees were made aware ofits availability.10 Dale Cutsforth, Lonnie Blooding's super-visor, at atimeprior to the election pointed out to Blood-mg the availability of three separate items of literaturebeing made available to employees by the Company andrequested he take the literature and read it. Copies of thesameliteraturewere distributed in certain departmentsduring working time by lead employees." Drew McSherrypassed out literature during working hours, andBensingerwas interrupted during the course of his worktime by Mc-Sherry to be presented with procompany literature. Apoda-ca testified credibly that she observed distribution of com-pany literature during working hours.During the spring of 1974 and subsequently, in the fall ofthe same year, Richard Benzinger observed employeespassing out literature favorable to the Company's positionon the union issue at points inside the gate leading to com-pany property. Similarly, during the fall months prior tothe national elections of 1974, political candidates andtheir nonemployee supporters were permitted to pass outliterature andmeet with employees inside the companygate. However, on several occasions, Bensinger endeavored10 Thomas Stevenson so testified. That this practice was not limited toStevenson's department alone is suggested by the testimony of Karen Lianand that of Lonnie Blooding.11 In this regard I credit the testimony of Shirley Apodaca and RichardBensinger. The testimony of Thomas Stevenson reveals that Drew McSher-ry, a lead individual under his supervision did, in fact, engage in distributionof company literature. While the testimony of Karen Lian, Apodaca's leadperson, iscredited to the extent of supporting a finding that she personallydid not distribute literature to the employees in her department, I nonethe-less credit the testimony of Apodaca that she, Apodaca, became personallyaware of the involvement of lead personnel in the distribution of companyliterature in the plant during employee working time.165to pass out literature favorable to the Union at points in-side the company gate and was instructed by the guard tomove to a point several feet outside the gate. Shirley Apo-daca had the same experience.123. The terminationsa.The termination of Richard Mahoney(1) The settingRichard Mahoney was employed by Respondent fromApril 3 to July 9. He started as a janitor under C. PhillipSutton, lead janitor. In late March or early April, Suttoninformed Hanifin during the course of a general discussionregarding the union campaign that Mahoney had been vis-itedby a union representative. Hanifin's criticism ofMahoney's work thereafter became intense and HanifinsuggestedMahoney should be terminated. Sutton vigor-ously defended Mahoney's work. Mahoney later transfer-red to the tennis moulding area where he operated an ex-trudermachine.Thomas Stevenson wasMahoney'sdepartmental supervisor after his transfer to tennis mould-ing.Working in the same department at pertinent timeswas Shirley Apodaca who operated a mixing machine situ-ated approximately 3 feet from the extruder to which Ma-honey was assigned. In the department is synthesized themixture from which tennis rackets are fashioned. Apodacahad responsibilities for performing certain mixing pro-cesses and from her machine she transferred the syntheticmixture or core material, which was fed into the extrudermachine by Mahoney.The extruder machine which Mahoney operated had thecharacteristics of a large meat grinder. The machine waspowered by a small motor which could activate a rotatingshaftwithin the machine capable of receiving materialplaced in the throat-like opening at the top of the machine.Material processed through the machine was extruded inrope-like fashion through a cone-shaped opening in oneend of the machine. In actual operation, the core materialreceived from the mixing machine by the extruder operatorwas placed by hand into the opening on top of the machineand tamped by the operator down into the machine by useof a blunt-end longhandled wooden tamping device ap-proximately 12 inches long. Under prevailing operatingand safety instructions, core material was not to be forcedinto the machine by direct use of fingers or hand.(2)Mahoney's injuryOn July 9, under the direction of Nancy Platt, a specialmix of core material prepared in the engineering depart-ment was presented to Apodaca to mix and to Mahoney toextrude. Platt was present in the tennis moulding area dur-ing the run of the material. After she had mixed the materi-al in question, Apodaca ventured the opinion that the core12There is evidence that prior to the election Apodaca was called to taskby supervision for making union authorization cards available to employeeswho had approached her during working hours or on company property toobtain cards from Apodaca. Similarly, following the election, Apodaca wasgiven a written warning for passing out union ballots on working time 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterialwas too dry and would not extrude properly.Nonetheless, Platt desired to have the material run throughthe extruder machine, and pursuant to plan, Mahoneycommenced the necessary machine operation. Followingproper procedures, he placed core material into the throatof the machine by hand and tamped the material into themachine by use of the wooden tamper. Notwithstandingthis, the material failed to extrude in ribbon-like fashionfrom the cone-shaped outlet This was observed by Maho-ney, Apodaca, and Platt. Platt expressed apprehension thatthe material on hand would continue to dry out and sug-gested that Mahoney add more material to the machine.He did so, following proper manual procedures. The addi-tionalmaterial did not extrude, causing the machine tostallPlatt became concerned and Mahoney showed a hesi-tancy. Thereupon, Platt suggested that Mahoney add morecore material to the machine on the theory that this wouldserve to force the machine to extrude Mahoney compliedbut the machine jammed. Mahoney then used the tampingdevice in an effort to force the material further into themachine This did not serve to render the machine opera-tive and Platt expressed concern that the machine wouldoverheat. Finally, she suggested that Mahoney endeavor toremove some of the material from the extruder. In re-sponse,Mahoney resorted to the tamping instrument forthat purpose but because of the design of the instrumentcould not obtain sufficient leverage to enable him to effec-tuate the removal of any material. Thereupon, he insertedhis hand into the throat of the machine in an effort toextract material. Mahoney removed two small handfuls ofmaterial but on the third attempt the cylinder in the ma-chine released and Mahoney sustained an injury to the endof one of his fingers. Mahoney shut off the machine andleft the area. He obtained medical attention at a health unitmaintained on plant premises.13(3) Stevenson's investigationThomas Stevenson, supervisor of the tennis departmentwhere Mahoney was employed, learned of Mahoney's acci-dent from a lead lady, Evelyn McCord. Stevenson went tothe nurse's office at the plant and spoke with Mahoney.Stevenson asked Mahoney what had happened and Maho-13The foregoing is based on a consideration of the testimony of RichardMahoney, Shirley Apodaca, and Nancy Platt i have also considered thetestimony of Thomas Stevenson and William Tabar insofar as their testimo-ny may give insight into the incident described aboveWith respect to the conduct and verbal input of Platt, during the episodedescribed above, I have relied primarily on the testimony of Mahoney andApodaca and credit Platt only to the extent that her testimony is consistenttherewith Stated otherwise,Iam unable to credit Platt's testimony which, ineffect, ascribed to herself a passive role in the dilemma which Mahoneyfaced when the machine which he was operatingjammed Additionally, I donot credit her testimony that she instructed Mahoney to shut the machineoff when it failed to extrude I have considered the absence of any referenceto this in her affidavit As I observed Platt testify concerning this aspect ofthe entire incident relating to Mahoney,she impressed me as hesitant andtentative and I did not find her testimony convincing On the other hand,while Apodaca,as I observed her testify, manifested a clear union bias, herversion of the incident was supportive of the testimony of Mahoney whoimpressed me as a thoroughly honest and understated witness, possessing anunwillingness to shade or stretch the truth in furtherance of his own inter-estsney informed him that he had put his fingers into the ma-chine in order to release some material. In effect, Ste-venson, in speaking with Mahoney, observed that he hadinstructedMahoney just prior to the accident not to placehis fingers into the machine. After satisfying himself withrespect to Mahoney's physical condition, Stevenson wentback to the work area and disassembled the extruder ma-chine.14 During this process, workers gathered around andmiscellaneous comments were made both by Stevensonand employees with respect to the accident. Stevensoncommented to the group that he had warned Mahoney justprior to the accident not to put his fingers into the ma-chine, and Apodaca commented that she too had spoken toMahoney in this vein and had endeavored to explain tohim the hazards involved. Another individual commentedthat she had told Mahoney about the safety features of themachine on several occasions isAfter reassembling the machine, Stevenson spoke withPlatt and obtained her version of the incident. Platt statedthatMahoney was extruding and the material would notcome out. She further stated that she had instructed Maho-ney to shut the machine off in order to remove the materialfrom the machine. Stevenson then spoke with Hanifin. Ste-venson imparted to Hanifin the information which he pos-sessed. Stevenson added that he was going to recommendthatMahoney be suspended(4) Thedecision to terminateNext, Stevenson spoke with JohnBienzle,productionmanager, and they together spoke with William Tabar. Ste-venson again explained what he knew of the incident in-volvingMahoney, andBienzleparticipated in the discus-sion.lbAdditionally, Stevenson stated that he had warnedMahoney several times, as had other individuals, aboutputting his fingers into the extruder machine. Additionally,Stevenson informed Tabar that he had last instructed Ma-honey in this regard approximately 90 minutes prior to theaccident. Stevenson recommended that Mahoney be sus-pended. After listening to Stevenson, and evaluating theinformation supplied by Bienzle, Tabar stated that he hadreached the decision to terminate Mahoney. Tabar's obser-vation came during the course of the conversation and hehad not consulted with Hanifin.17 Both Tabar and Ste-venson deny having any knowledge at the time the decisionto terminate Mahoney was made, of Mahoney's involve-ment in union activities.A few days after his injury, Mahoney returned to theplant to pick up his paycheck. He spoke with Stevensonwho suggested that Mahoney speak withHanifin. Ste-"There is evidence that prior to the specialrun the machine had beenimproperlyassembledby Mahoney The Respondentdoes not raise this asan issue justifyingterminationisThe credible and undisputed testimonyof Thomas Stevensonsupportsthe foregoing findings Thecommentsand observationsof individuals, asfound above,are consideredfor their evidentiary value only asreflectingStevenson's state of mind when later he spoke to his superiors in manage-ment16The recordsuggests that the information which Bienzle possessed con-cerning theincident wasobtained from his discussion with Stevenson17The foregoing is based upona composite of the testimony of Stevenson,Nancy Platt, and William Tabar HEAD SKI DIVISION, AMF, INC.venson accompanied Mahoney to the personnel officeswhere Hanifin's personal office was located, but Hanifinwas not in. Thereupon, Stevenson personally informedMahoney that he had been terminated for insubordinationand a gross safety violation.18Tabar testified that in reaching the decision to terminateMahoney, he relied on the information imparted to him byStevenson which, in his mind, reflected an act of insubordi-nation on Mahoney's part, when viewed against the safetyinstructions and admonition which Stevenson had givenMahoney approximately 90 minutes before the accident.Moreover, Tabar testified, in effect, that against the back-ground of safety instructions and warnings which had beencommunicated to Mahoney, his conduct in placing his fin-gers into the machine constituted a gross violation of safetyinstructions.Mahoney concedes that, on the morning ofthe accident, he had been warned to keep his fingers out ofthe machine.(5) Safety instructions and warningsStevenson credibly testified that on the day Mahoneycommenced working on the extruder machine he fully in-structedMahoney on the operation of the machine andshowed him how to assemble, disassemble, and clean themachine. Stevenson also instructed Mahoney how to turnon and off the machine and told him that if a problemshould develop with respect to the machine to turn it offimmediately and contact, him.Mahoney had been in-formed by Apodaca and by other employees that a previ-ous operator had been injured in the operation of the ex-truder machine.At times relevant herein, safety regulations were in effectwhich, in pertinent part, decreed that safety glasses mustbe worn by all employees at all times in the production-area and that, in the event of jamming or malfunction ofany machine, all power to the unit should be turned offand the appropriate supervisor notified. These regulationswere embodied in a two-page document covering plantsafety regulations. The document was, at pertinent times,posted in the plant. Pursuant to practice, a copy of safetyregulations is presented to each new employee upon hireand the specific regulations in question were distributed toemployees in their pay envelopes subsequent to their adop-tion.19During the oral instructions given new operators,the content of the safety regulations is not called specifical-ly to the attention of the new employees. Rather, the safetyhazards of the operation of the specific machine in ques-is called to the attention of the employee.20 Stevensontion18 The testimony of Richard Mahoney and Thomas Stevenson supportsthe foregoing finding.19The credited testimony of Thomas Stevenson supports the foregoingfinding The testimony of Shirley Apodaca to the effect that she received acopy of the safety regulations in her pay envelope at an unspecified time hasbeen considered.Ihave also considered the testimony of Apodaca andMahoney to the effect that they could not recall having seen the safetyregulations posted at times prior to the accident. 1 find it unlikely, however,that the Company would have promulgated plant rules affecting all employ-ees and would have failed to give them prominent posting20I have considered the testimony of Richard Bensinger which has athrust contrary to this finding but I do not credit Bensinger's testimony inthis regard for it runs counter to that of Stevenson,Apodaca, and Mahoney167called these safety matters to the attention of Mahoneyduring the course of Mahoney's orientation on the first dayof his serviceas anextruder operator.After receiving instructions from Stevenson on the initialday of his employment as an extruder, Mahoney workedside by side with another machine operator.- Later in theday, Stevenson observed Mahoney operating the machineand using his fingers to press material into the throat of themachine. Stevenson cautioned him against that practice.Subsequently, over the ensuing weeks, Apodaca had occa-sion to caution Mahoney against removing his-safety glass-es, and during the month of June, Stevenson again ob-servedMahoney placing epoxy into the throat of themachine by using his fingers.21 He warned Mahoney inemphatic terms not to follow this procedure and stated thathe did not intend to caution Mahoney again- Subsequently,on the morning of the accident, Stevenson observed Mahctney again placing epoxy into the throat of the extrudermachine by use of his fingers and told Mahoney in harshterms to keep his fingers out of the machine. Stevensonsaid that Mahoney's failure to follow this procedure wouldresult in a loss of his finger and his job"at the,same time."Stevenson also instructedMahoney to keep his safetyglasses on at all times 22(6) The aftermathIn the days following Mahoney's injury, rumors circulat-ed concerning Mahoney's impending termination. Apoda-ca heard them and approached Stevenson and spoke tohim. Apodaca stated that she felt that the decision to ter-minateMahoney was a miscarriage of justice and that sheaccordingly felt compelled to informStevensonthat Platthad contributed to Mahoney's injury by insisting that hecontinue to place epoxy into the machine as an aid to un-jamming the machine. In substance, Apodaca` stated thatMahoney had acted as he did on the occasionin questionin response to Platt's instructions. Apodaca requested thatthis be communicated to Hanifin.Stevensonand Apodacawent to Hanifin's office. Stevenson met with Hanifin inHanifin's office, but Apodaca remained outside.Stevensonwas in Hanif in's office for approximately15 minutes andupon leaving the office told Apodaca that Personnel wouldhandle the matter. He was not more definitive.2321 Sutton had warned Mahoney about removing his safety glasses earlierduring his employment stint22 The foregoing is based on a careful consideration of the testimony ofThomas Stevenson, Richard Mahoney, Shirley Apodaca, and C Phillip Sut-ton. Initially, I am unable to credit the testimony of Mahoney to the effectthat he was warned on only one occasion by Stevenson against the practiceof using his fingers to placeepoxyinto the machine Stevenson's testimonyin this regard was substantially more convincing than that of Mahoney andIcredit Stevenson I credit the testimony of Apodaca and Mahoney to theeffect thatApodaca didnot, in fact, have occasion while working in con-junction with Mahoney to warn him against the use of his hands in trans-mitting epoxy to the machine.Iam convinced that the testimony of Ste-venson suggestiveof the contrary,resulted from a misinterpretation of thenature of Apodaca'scomments to him,following the accidentApodacacredibly testified that she had on many occasions,prior to the accident,cautioned Mahoney against falling to wear his safety glasses It was thiscomment which Stevensonincorrectlyinterpolated.23 The testimony of Shirley Apodaca relating to the foregoing was con-Continued 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the occasion in question, while Apodaca waited out-side, Stevenson spoke with Hanifin in Hanifin's office andexplained in some detail his information concerning theevents surrounding Mahoney's accident as well as his inter-pretation of the rationale surrounding Tabar's decision toterminateMahoney. Hanifin accepted Stevenson's state-ment and did not recommend any departure from Tabar'sdecision.24Three or four days later, Apodaca approached Tabarand conveyed to him the same information concerningPlatt's role inMahoney's accident as she had previouslydescribed to Stevenson. Additionally, Apodaca sought tolearn Tabar's reason for the termination, and Tabar statedthat it was a decision of the personnel department and gaveher a full explanation. This led to a discussion of safetyregulations and the extruding process. Apodaca labelledthe Company's termination of Mahoney as unfair. NothingTabar told Apodaca suggested that the decision with re-spect to Mahoney was based on union considerations.25During the summer of 1974, subsequent to Mahoney'stermination, a Workmen's Compensation hearing was heldbefore a referee.Mahoney, Stevenson, and Hanifin ap-peared at the hearing and testified. As a consequence oftestimony received, the referee reduced by approximatelyone half the amount of compensation which Mahoney nor-mally would have received. The basis for this reductionwas a finding that Mahoney had violated a safety rule.26On October 11, Mahoney was in the plant parking lotand encountered Robert Lindley, manager of safety, secur-ity,and training for Respondent. Addressing Lindley,Mahoney stated, "If this place goes up in flames, you willknow who did it." Lindley called the sheriff and Mahoneywas charged with one count of disorderly conduct and onecount of harassment.27The parties stipulated that disorderly conduct is a class Ipetty offense under the Colorado Criminal Code and car-ries a maximum penalty of a $500 fine and/or 6 months'imprisonment in the state penitentiary. Harassment is avincing and I credit her. On the other hand, Thomas Stevenson was unableto recall these occurrences and he testified that he recalled only ShirleyApodaca conveying to him her desire to speak withTabarconcerningMahoney's termination. The credited evidence discussed below reveals thatthis transpired later. I find Stevenson's testimony insufficient reason fordiscrediting Apodaca and I reject so much of Stevenson's testimony as maybe interpreted as a denial of Apodaca's testimony.24 The testimony of Thomas Stevenson supports the foregoing finding.Stevenson placed the event as transpiring subsequent to Mahoney's termi-nation, i.e., his actual severance. I do not credit Stevenson in this regard forI find, as set forth above, that Stevenson actually had met withHanifin afew days earlier, at the behest of Apodaca, prior to Mahoney's actual sever-ance. I find it quite unlikely that the substantive discussion which Stevensondescribed would have transpired during the course of still another meeting.Thus, I find that Stevenson was incorrect in his assessment of the chronolo-gy of this conversation and further find that the conversation actually tran-spired while Apodaca remained outside Hanifin's office, a few days afterthe injury to Mahoney but prior to the time Mahoney was given his checkand told of his termination.25 The foregoing is based on a composite of the credited testimony ofShirley Apodaca and William Tabar.26 The foregoing is based on the credited testimony of Richard Mahoneyand Thomas Stevenson. I have also considered the testimony of ShirleyApodaca.27 The foregoing is based on the credited testimony of Richard Mahoneyand Robert Lindley.class III misdemeanor under the Colorado Criminal Codeand carries a maximum fine of $50 and maximum penaltyof $750 fine and/or confinement in the state penitentiary.The parties further stipulated that Richard Mahoneypleaded guilty to the count of harassment and the chargeof disorderly conduct was dropped. He received a deferredsentence. On May 19, 1975, the count of harassment wasdismissed by the court and all records except the record ofarrest have now been expunged.284.The termination of VachonBarbara Vachon worked in the employ of Respondentfrom March 7, 1973, until August 8, 1974, when she wasterminated from her position as a core wrapper, assigned tothe second, or afternoon shift.During the month of June, Vachon requested medicalleave in order to enter the hospital for a surgical operation.Vachon made the request to her supervisor, Andrew Cobb,informing Cobb that it was presently expected that shewould enter the hospital on July 8 and be hospitalized forapproximately 1 week. Vachon further informed Cobb thatshe anticipated a week of recuperation after leaving thehospital.Her request was for medical leave commencingJuly 8 and for a grant of 3 days' vacation time leading intothe July 4 weekend. Cobb authorized 3 weeks' medicalleave to cover "contingencies." He told Vachon to obtainand present a medical release on her return. Vachon tookher vacation and entered the hospital as scheduled on July8. Because of complications, Vachon was actually hospital-ized 2 weeks.Upon being released from the hospital on July 22, herphysician advised her against returning to work but in-formed Vachon that it was medically permissible for her totravel to New Hampshire for the purpose of visiting family.Her physician indicated, however, that she should remainaway from work for 2 weeks and released her from hismedical care on July 22.29Following her release from the hospital, Vachon ap-proached her neighbor and leadlady, Faye Fullen, and in-formed Fullen that her physician had instructed her to re-main away from work for 2 additional weeks for thepurpose of recuperation. Vachon also told Fullen that shewas going to take a trip to New Hampshire to visit herfamily.Fullen had previously communicated messagesfrom Vachon to company personnel, including supervision,and she transmitted Vachon's message to Cobb. She in-formed Cobb that Vachon had come over to her house andhad told her that she was going to New Hampshire for 2weeks. She additionally informed Cobb that Vachon hadstated that she would be back to work on a Monday whenthe 2 weeks were up.Vachon returned from New Hampshire on Sunday, Au-gust 4. Fullen was aware of Vachon's return. When Fullen28 The document embodying the stipulation of the parties has been re-ceivedsua sponteas an administrative law judge exhibit and is made part ofthe record.29 Respondent adduced hearsay testimony, considered below, to the effectthat Vachon's physician had given his approval to Vachon to return to workimmediately after July 22, No credible verification of this was furnished andIcredit Vachon in finding she was told by her physician to recuperate for 2weeks before returning to her work tasks. HEAD SKI DIVISION, AMF, INC.169reported to work the following afternoon, August 5, Cobbinquired into the whereabouts of Vachon. Fullen statedthat she did not know but that she was aware that Vachonhad returned home the previous afternoon.In the meantime, on the morning of August 5, Vachonhad endeavored by telephone to contact her physician forthe purpose of getting a medical release which Cobb, priorto her medical leave, had informed her would be necessaryon her return. In speaking by telephone to the receptionist,she was informed that her physician was not in. She didnot inquire further. However, the following day, Tuesday,August 6, she went to her physician's office but found thathe was on vacation. The afternoon of August 6, Vachon'sdaughter informed Fullen that Vachon had been unable toobtain amedical releaseby reason of her physician's ab-sence on vacation. Fullen was also informed by Vachon'sdaughter that it would be impossible for her mother toreceive the necessary medicalreleaseuntil Friday of thatweek.When Fullen reported to work on the afternoon ofTuesday, August 6, she told Cobb that Vachon was havingtrouble obtaining her medicalrelease andthat becauseVachon's physician was on vacation, Vachon would be un-able to obtain the release until Friday. Cobb did not re-spond directly to the information 30Vachon did not return to work during the week of Au-gust 5 and on August 7, Fullen expressed annoyance toCobb over Vachon's absence and asserted, in substance,that she challenged Vachon's good faith with respect to thedelay in obtaining a doctor'srelease.In the meantime, on August 5, Cobb had spoken withTabar and informed him that he had understood that Va-chon was to return to work on August 2. That she had notdone so and that, further, she had failed to report to workonMonday,August 5. Cobb informed Tabar thatVachon's medical leave had expired on Monday, July 29,and that to this point in time she had not shown up forwork. Tabar recommended that they wait and see if Va-chon reported to work31On August 7, Cobb recommended to Hanifm and Tabarthat Vachon be suspended in accordance with companypolicy. It was Cobb's view that having failed for 3 days tocommunicate with the Company concerning her absenceand having become long overdue from her medical leave,she should be suspended.In this regard, Cobb went first to the personnel depart-ment and talked to Hanifin to whom he articulated his30 Andrew Cobb, denies having been informed by Faye Fullen on Tues-day, August 6, that Vachon was having difficultyobtaininga medical re-leaseHowever, I find no basis for concluding that Faye Fullen would havefailed to communicate the information in her possession concerningVachon's status,and there is no record basis for concluding that Fullen hadnot been informed on Tuesday afternoon of the anticipated delay inVachon's ability to obtain a medical release from her doctor. I find that shehad, in fact, been informed and that she did, in fact,communicate this indetail to Cobb on the afternoon of Tuesday, August 6 Her cross-examina-tion testimony in this regard was convincing and augments her testimony ondirect3i The Respondent adduced no credible evidence to the effect that Tabarquestioned Cobb why, if Vachon's medical leave had expired on July 29, hehad, in effect, granted a week's grace period to her withouttaking somepersonnelaction. Tabar testified, as discussed below, that this was a "sensi-tive" period of time.recommendation. Thereafter; he spoke separately with Ta-bar. Cobb reviewed for Tabar's benefit the situation whichpertained with respect to Vachon. It was Cobb's expressedview that Vachon's medical leave had expired on July .29,that he had received a message that Vachon would returnon August 5; that she did not return on the date in ques-tion but conveyed a message to the effect that she wouldreturn on August 7; and that he heard nothing at all fromher as of August 7. Cobb reiterated his recommendationthat Vachon be suspended 32 Thereupon, Cobb and Tabarwent to Hanifin's office.During the meeting in Hanifin's office, Hanifin and Ta-bar indicated their concurrence with Cobb's recommenda-tion. It was decided that a telegram would be sent to Va-chon.The telegram was received by Vachon on themorning of August 8 and it informed her that she had beensuspended from work. It instructed her to report to thepersonnel office at 3 p.m. on August 8 to meet with Hani-fin.Vachon reported as directed and met with Hanifin,Cobb, and Tabar in a meeting which lasted approximately30 minutes. During the course of the meeting, Vachon wastold that she had not followed company policy in renewinghermedical leave. Pertinent provisions of the companyhandbook were referred to Vachon who stated that she hadrelayed the message of the delay in her ability to obtain aphysician's release through Fullen. Cobb asserted that hehad not received the message. Vachon was asked why shedid not call in and inform the Company and she stated thatshe "didn't have the money to go walking and calling uppeople" and that she had conveyed the message throughher leadlady. Hanifin stated that the company nurse hadbeen informed upon contacting Vachon's physician thatVachon had been released for work "two weeks, after July9." 33 In substance, Vachon asked the company partici-pants to make a decision with respect to her status. She wastold to leave the office and stand by. She did so, and whenshe was called back into the office she was informed of hertermination.Tabar testified that Vachon was terminated because ofan infraction of company policy with reference to leaves ofabsence and because she had been absent for a period of 3days without notifying her supervisor.Tabar testified that under company policy which gov-erned medical leaves of absence an employee could obtaina leave of absence for medical reasons for specific periodsup to a period of 30 days. Requests must be submitted toand approved by the director of employee relations. In theevent an employee desires to seek an extension of medicalleave, it is necessary, under policy prevailing at pertinenttimes, to make application with the director of personnel orthe director of employee relations. Extensions may begranted to a maximum of 90 days.Tabar also testified that it is company policyto termi-nate an employee who does not advise supervision of thereason for his or her absence for a period of 3 days. Ab-32 As in their prior discussion, the record reveals nodisposition onTabar's part to probe more deeply into Cobb's tacitacquiescence intoCobb's lack of followup after Vachon's failure to report for duty on July 29.33No recorddocumentationof this wasfurnished.Neither thenurse norVachon's physicianwas called totestify. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDBence in excess of3 days withoutnotice to supervision re-sults in automatic termination under prevailingpolicy, ac-cording toTabar's testimony. Tabartestified that approxi-mately 24 or 25 employeeshad been terminated for breachof the3-day,no call-in policy, but that hehad waited ap-proximately I week to terminateVachon because of the"very sensitive timing" relating to the pendency of the elec-tion.Conceding his awareness at the time in question ofVachon'smembership on the union organizing committee,Tabarexplainedthat the Companydid not wish to acthastilywith respectto Vachon.The regulation relating to medical leave is contained in acopy of the Company's handbook whichismade availableto employees.Vachonwas familiar with the rule. On theother hand, the 3-day absence,no call-in regulationjustify-ing automatic termination is containedonly in a policymemorandum distributed to supervisors.It is the assignedresponsibility of supervision to familiarize employees withthis rule.Moreover, the handbookcontains a section dealing withattendance.Underthe heading,"Attendance"is the fol-lowing paragraph:"If youare goingto belate or absent,call the plant receptionist,(449-2000)and leave the mes-sage with her.You are requiredto call into the plant eachday youare going to be absent."In practice,employees had frequentlyconveyed mes-sages relating to tardiness and absence to supervision tolead or other personnel. On several occasions,Fullen hadrelayedmessagestoCobb fromemployees concerningthesemattersand Cobb hadaccepted the informationwithout comment.On at least one occasionprior to thematter hereunder scrutiny,Fullen had relayed a messageto Cobb from Vachonconcerning her attendance,and Ful-len had previouslyserved as a conduit of messages fromVachonto theCompany,priorto August 1974. Moreover,other employeeshad followedthe practice of reporting in-tended absences to lead personnel.34Nonetheless,during the early summerof 1974, Cobb en-deavored at departmental meetings to impress employeeswith the necessity of communicating intended absences di-rectlyto himand not throughintermediaries.However, hisinstructions were not uniformly followed.5.Thetermination of Lonnie BloodingLonnieBlooding worked in the employ of Respondentfrom October 1973 to August 1974. His lastassignment inthe employ of the Companywas in the paint room whereapproximately10 individuals were employed on the threeshifts,which were then being worked Blooding workedunder the supervisionof Dale Cutsforth.Blooding was planningto bemarried on August 10 andat that point in time he had accrued 1 week's vacation.Accordingly, on August9 he submittedto Cutsforth his 2weeks' notice of intention to resign.He informedCutsforththat hehad obtained a better payingjobwith another em-ployer.He also informedCutsforththat he intended to re-turn to school in late September.Cutsforthexpressed his34 The testimony of Barbara Vachon, Faye Fullen,Lois Dahlstrom, andShirley Apodaca supports the foregoing findingregret over Blooding's decision to resign and informed himthat he was a good employeewho had achieved proficiencyin his work.Blooding commenced his vacation on August 10 andduringthe days thatfollowed,his job was posted.Seven oreight employeesbid for the joband a selection was made.Thishad been accomplishedby August 14 or 15. The suc-cessful bidder was an employeeemployedin a departmentother than painting.When Blooding returned from his vacation after aweek's absence, he informedCutsforththat he desired to"stay on" at the Companybecause he would be going toschool,and did notwant to start a newjob. Cutsforth in-formed Blooding that hisjob hadbeen filled but that hewould speak with Bienzel concerning the matter. He re-ported backthat he had been unable to speak with JohnBienzel,but that theinformation he had received from hissuperiors was not promising.Cutsforthreported Blooding'srequestto Tabarand also spoke with Hanifin.Tabar isCutsforth's immediate superiorand Cutsforthreports toTabar onpersonnel matters relating to his department. Ta-bar instructedCutsforththat as the successor to Bloodinghad been selected,a consistent applicationof policydictat-ed that the selectionshould notbe countermanded. Cuts-forth reportedto Bloodingthatthe bid procedure had beenfollowedand the selection made and thatthe Companycould not now inform the successfulbidder that the jobwas not available.Blooding expressed his understanding ofthe matter.On two recent occasionsprior tothe resignation ofBlooding,individualshad left the employ ofRespondentbut hadreturned and been awardedanotherjob.One indi-vidual was a supervisor who left with the understandingthat a job openingwould be foundfor him upon his return.The otherwas a rank-and-file employee who indicated hisintention to resign but within 2 days changed his mind. Hisposition had not been posted or filled.Cutsforthtestifiedcrediblythat he selected Blooding'ssuccessor.While the details of theselection process werehandled bythe personnel department, the selection wasCutsforth's. Neither Tabar norHanifin endeavored to dic-tate the selection. Indeed, there is no evidence of record tosuggest that either individual made any input.The recordreveals that there was no explicit discussionbetween Bloodingand Cutsforth,on the one hand, andCutsforth and Tabaror Hanifin, on the other, of alternateemployment for Blooding.Thereisno indication inBlooding's testimonythat hepressed the matter. Tabarcrediblytestified that Blooding's situation varied from thatof the other rank-and-file employees who had resigned butquicklyrecanted because, in substance,Blooding's resigna-tion had actually led topersonnel action resulting in theselection of a successor;and Blooding had conveyed hisintention to leave the employ of theCompanyin a shorttime to return to school.Tabar testifiedthat,although theCompany hireda large number of summer employees, theresignation of Blooding occurred late in the summer and hedid notdesire to retain Blooding for the interim period left.Cutsforthtestified that he did not hire employees who soonplanned to return to school.Afterthe election,and when Blooding's employment HEAD SKI DIVISION,AMF, INC.had ceased,Fullers expressed the opinionto Cobb,her su-pervisor,that Blooding's treatment had been unfair. Cobbresponded that Blooding was a potential"yes" vote-for theUnion.35Conclusionsa.The 8(a)(1) violationsThe evidence of record establishes, and I find, that priorto the Board election on August 16 Respondent, throughsupervision, engaged in conduct which- violated Section8(a)(1) of the Act.Specifically, the evidence establishes that, in April, Han-ifin unlawfully interrogated Klose and Mahoney concern-ing their meeting with a known representative of theUnion, including Mahoney's-card-signing activities. Then,in the preelection period, Respondent applied a valid-no-distribution rule in a disparate manner by countenancingdistribution of company literature by lead personnel in theplant during the working hours, while strictly enforcing therule with respect to the distribution of prounion literature.Additionally, Respondent bent the rule as it pertained todistribution of material on company property, to accom-modate individuals other than union advocates, but strictlyenforced the situs aspect of the rule-with respect to unionadvocates. In July, as.the-election drew closer, in speakingwith employee Dahlstrom, Hanifin uttered a threat of moreonerous working conditions in the event the -Union pre-vailed; and Respondent conducted a poll of employeeswhich, in the context of the election issues then extant, wasdesigned to disclose the leanings and preference of the to-tal employee complement which, with exceptions not hererelevant, was subjected to the poll. The poll was conductedagainst a backdrop of, open and expressed conflict betweenthe Company and the Union with respect to, the inclusionin the voting group of certain categories of "temporary"employees. Each party had publicized its position and theUnion favored a liberal interpretation which would max-imize the participation in the Board election of employeesnot clearly identifiable as "permanent." The Companymade known its preference for limiting the voting group toemployees with greater permanency. As conducted, thepoll served as a plebiscite of a sort, as between the twoopposing positions. It was conducted on a departmentalbasis and separate -departmental tallies were made. Whilethe essentially crude polling method employed was notpurposely structured by the Company to discloseindividualvoting preference,-no precautions were taken to guaranteesecrecy even though some departments were populated byonly a small complement of employees. Employees rec-orded their preferences often, with supervisors in the closevicinity.No advance assurances against retribution hadbeen given. The poll thus placed employees in jeopardy ofunwittingly or unwillingly disclosing their union sympathy.The potential-given ' the circumstances of the poll-is suf-ficient to offend the statute. The Act constructs a shieldagainst employer interference in the union affairs of em-3s Faye Fullers so credibly testified. An electionrerun was a possibility atthe time in question.171ployees, and a reasonable application of the statutory pur-poses commands-a finding that.the poll here conducted byRespondent ran counter to statutory purposes and violatedSection 8(a)(1) of the Act 36Respondent carried its unlawful activities into the post-election period to visit retribution upon the employees fortheir union involvement and to sound a warning as to thefuture in the event of a rerun of the election. Respondentdid this by severely curtailing job postings in certain jobcategories which prior to the election had -routinely beenposted; by withdrawing from employee use the WATTSline and by failing to offer the ski loaner program. Thetermination of the WATTS line availability immediatelyafter the election graphically conveyed to employees anattitude of retribution and the curtailment of job postingand cessation of the ski loaner program in the month fol-lowing the election conveyed the same message. I findnothing in the defense proffered by Respondent to justify aconclusion that the cessation of the ski loaner program, em-anated from a dearth of available skis; nor do I find thatthe mere suggestion of authority in an employee committeeto modify or terminate programs justifies the inference thatemployee action rather thanmanagementmandatebrought about the end of either WATTS line use or the skiloaner program. Additionally, the evidence of record sug-gesting that supply had been depleted by ski sales is notsufficient to overcome the inference that only the failure ofthe Company to issue the essential directive that skis beprepared for rental was responsible for the absence of asufficiency of loaner skis.Finally, I find that the evidence introduced by the Gen-eral Counsel preponderates in favor of a finding that Re-spondent violated Section 8(a)(1) by failing to post jobs atthe Boulder plant following the election. The record estab-lishes tomy satisfaction that job openings occurred atBoulder which, under practice prevailing prior to the elec-tion would have been posted. On the other hand, I find nobasis for faulting the Company fornotpursuingnormal jobposting procedures in the restructuring of the employeecomplement at the Broomfield facility. Considerations at-tached to the staffing of that facility warrant this conclu-sion.37b.The discriminatory dischargesI further find that the evidence preponderates in favor ofa finding that Respondent violated Section 8(a)(3) and (1)of theAct byterminating Richard Mahoney and BarbaraVachon. I find,however, the record does not support afinding that Lonnie Blooding was unlawfully terminated.Rather, I find that he voluntarily resigned his employmentand Respondent-was guilty of no postresignation discrimi-nation with respect to Blooding.The terminations from employment of Mahoney andVachon are found to have been pretextual and are similar36Salient to this finding is the observation that by departmentalizing thevoting the Company could best gauge areas of company strength and identi-fy enclaves of union support37I do not view the complaint as challenging the staffing of the Broom-field facility on grounds that the selection process was tainted by antiunionconsiderations.This issue is not before me.- 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the disclosed willingness of Respondent to seize upon aplausible excuse for effectuating the termination of em-ployees known or suspected to have had prounion affinity.The two terminations here under scrutiny are likewise simi-lar in that, in each instance, a basis for discipline existedbut for unlawful strategical reasons the most severe form ofpersonnel action was chosen. It is concluded that, but forthe union affinity ofMahoney and Vachon, their re-spective terminations would not have been effectuated.With respect to Mahoney, the record supports the find-ing, which I make, that Hanifin knew that Mahoney hadsigned an authorization card.While Tabar's declarationthat he was not aware of Mahoney's prounion manifesta-tion when he terminated Mahoney is not directly refuted,in drawing an inference on the question of knowledge,Tabar's assertion must be assessed against Hanifin's state-ment to Apodaca and against the hasty, aberrant nature ofMahoney's termination. I infer and find that, despiteTabar's testimony to the contrary, Tabar believed to thepoint of certitude at the time that he terminated Mahoneythat Mahoney supported the Union. In this regard, the rec-ord discloses that Tabar was in charge of the campaign tocombat the Union's organizational efforts; that he coordi-nated to some degree these efforts and his general person-nel decisions with Hanifin; that, fully aware of Mahoney'scard-signing activity, Hanifin had endeavored to adverselyinfluence Mahoney's janitorial leadman against Mahoney,and to obtain Mahoney's early termination on extremelytenuous grounds; and that the Company was endeavoringto counter the Union, and desired to gain the most advan-tageous voting unit composition possible. Given these cir-cumstances, it defies common logic to assume that in theperiod prior to Mahoney's termination his union affinityhad not been conveyed by Hanifm to the management of-ficial vested with guidance control over the company cam-paign effort. In short, as found, I infer knowledge to Tabarand attribute antiunion motivation to him.Against the background of the above, I find upon therecord as a whole that Mahoney had a propensity to usehis hands in a potentially dangerous manner to facilitatethe feeding and operation of the machine to which he wasassigned. I further find that he had been warned by super-vision concerning the matter, and that the last such warn-ing preceded the accident of July 9 by only an hour ormore.However, I further find thatStevensonhad not fol-lowed personnel procedure by issuing written warnings toMahoney and that the accident involving Mahoney tran-spired under severely stressful conditions involving the ac-tive participation of an individual, Nancy Platt, who, whilenot a supervisor, was acting on the day of the accident inan oversight and instructive capacity fully aligned with theinterests of Respondent. As found, Platt, caught up in thedilemma which confronted Mahoney in the brief momentswhen the machine clogged and failed to function properly,played an instructive and directive role which added to thedilemma confronting Mahoney and served as a motivatingfactor in his desperate effort to free the machine by im-proper use of his fingers 383s Clearly,in the prevailing circumstances,blanket instructions to turn offthe machine in event of problems, were overcome as imperativemodus oper-The information which came to the attention of Ste-venson, Mahoney's supervisor, did, in point of fact, reflectadversely on Mahoney, and, of course, Stevenson knewthat just prior to the accident he had given Mahoney asafety warning. Stevenson also knew that Platt had beenpresent when the incident transpired and he had obtainedPlatt's version of the matter. This was communicated toHanifin with the recommendation that Mahoney be sus-pended.Tabar andBienzelnext considered the matter al-legedly in context only of the information furnished byStevenson, and Tabar decreed that Mahoney must be ter-minated. The decision which Tabar reached was achievedwithout according Mahoney a reasonable opportunity tostate his version of the incident.39 No hearing was held-although procedure appears to dictate one in "normal" cir-cumstances-and apparently no in-depth search of the per-sonnel records was undertaken, for Tabar's decision was aquick one based entirely on Stevenson's oral version of theincident. If the personnel records had been scrutinized, nowritten warnings from Stevenson to Mahoney would havebeen found, and this would have disclosed to a dispassion-ate evaluator that Mahoney's safety offenses may not havebeen as serious as his supervisor had proclaimed.The record discloses no convincing basis for concludingthat quick, incisive, and decisive action with respect to theMahoney incident was essential to protect Respondent'slegitimate interests. It is to be remembered that Stevenson,the supervisor most intimately involved and affected by theincident, had recommended suspension. It is, therefore,reasonable to conclude that, at least in Stevenson's mind,the offense was not so grave as to compel purgative orexcisive action on the part of management. It is thus to beinferred that Stevenson held the conviction that sufficientimprint could be made upon Mahoney and other employ-ees by following the suspension route. Company interestswould remain protected. Nevertheless, on grounds thatMahoney had engaged in a gross violation of safety regula-tions and had acted in an insubordinate manner to Ste-venson, Tabar dispensed with the hearing process and di-rectedMahoney's immediate termination. He adhered tothis position even though, prior to Mahoney's actual depar-ture from employment, the role of Platt had come to theattention of management 4°It involves no challenge to Tabar's authority to con-clude, as I do, that in the prevailing circumstance, his deci-sionmay not stand under the statute because it must befound to have been tainted by antiunion hostility. Disre-garding the counsel of Stevenson, Tabar' indulged in over-kill,casting a fatal pallor and suspicion over his act. Heacted as he did, I find, for reasons violative of Section8(a)(3) and (1) of the Act.I find a similar excess of the termination of Barbara Va-chon.andsby reason of Platt's interposition.39 Stevenson had questioned the injured Mahoney in the immediate after-math of the accident and while the disquieting effects of the entire episodestill affected him40 The postdischarge reduction of Mahoney's workman's compensationaward supports the record evidence of Mahoney's breach of safety precau-tions, but does not substitute for independent findings made by a trier offact on a record fully developed during the course of an adversary unfairlabor practice hearing. HEAD SKI DIVISION, AMF, INC.The record evidence establishes that initially Cobbgranted Vachon medical leave to Monday, July 29, andinformed Vachon that it would be necessary for her toprovide a medicalrelease onher return. As found on credi-ble and convincing evidence, Cobb learned through Fullenthat Vachon's absence would extend I week beyond July29-i.e., to August 5-and he accepted this informationwithout resorting to any form-of adverse personnel action.Not until the afternoon of August 5 did Cobb so much asbroach the subject of Vachon's absence to Tabar. Signifi-cantly, Tabar treated Cobb's advisory in a manner whichdisclosed that he, like Cobb, found no fault in Vachon for"overstaying" medical leave. The asserted concern of Ta-bar was with the prospect of her continued absence. Hedidn't press Cobb for an explanation of the week's lag fromJuly 29 to August 5 because he recognized through Cobb'sinaction that an extension of leave had explicitly or implic-itly been granted. His generosity towards Vachon had thusbeen imposed and he had no plausible alternative. He ap-preciated, as Cobb did that, as matters turned out, Fullenhad served as an effective conduit of information from Va-chon. Thus, in the prevailing circumstances, Tabar coun-seled patience for he anticipated that if Vachon's absencecontinued for 3 consecutive days from August 5 throughAugust 7, a basis for colorably legitimate disciplinary ac-tion wouldariseunder the separate 3-day absent-no-call-inrule. Then, the following day, Cobb received the informa-tion from Fullen concerning Vachon's inability to obtain amedical release. He knew then, or had basis for knowing,that Vachon would be absent for the balance of the week,until she obtained the medicalrelease.On Wednesday, Au-gust 7, when Vachon's anticipated absence materialized,Cobb again consulted with Tabar and a telegramwas sentconvening a hearing. Fullen'smessageconcerning Vachonhad thus served to foil Tabar's hopes for terminationgrounds based on 3 days of unexcused absence, but it isclear that Tabar decided to proceed on a pretext, ground-ed,-instead, on Vachon's failure to renew her medical leave.Tabar knew, of course, that Vachon was on the organizingcommittee and the Union had given voice to anissue in-volving Vachon and management in a leaflet distributedduring the course of the campaign. Moreover, at this pointin time, the scheduled Board election was drawing closer.Vachon's termination would serve the dual purpose ofsounding a warning to employees disposed towards theUnion and of eliminating a vote in favor of the Union inthe forthcoming election.A careful scrutiny of the record compels a conclusionthat the hearing held pursuant to the August 7 telegramwasa pro formaaffair convened merely to formalize a deci-sion already reached. It is to be noted that during thecourse of the hearing, Vachon informed Tabar and othermanagement personnel present that she had communicat-ed through Fullen her inability to obtain the medical re-lease which she understood to be requisite. On the otherhand, Cobb inferred in a dialogue with Tabar that he hadreceivedno messagefrom Vachon during the week and hisversionwas ostensibly accepted- by Tabar. Fullen,Vachon's leadlady,was not consulted, even though shewas the one individual who could shed light on the bonafides of Vachon's claim. Interestingly, Fullen, to Cobb's173knowledge, had.vented criticism against Vachon and couldhave been expected to provide a balanced input. In anyprocess legitimately fashioned to elicit truths, Fullen's pres-ence could reasonably be characterizedas essential.A further indication of the ritualistic character of thehearing accorded Vachon was the introduction during thecourse of the meeting with Vachon of the motion that theCompany had information establishing that Vachon's phy-sician had released her for duty immediately following herJuly 22 hospitalization. This inference of malingering wasnot verified in any concrete terms for Vachon's benefitand, of course, she was not in any position during thecourse of the brief meeting to effectively challenge thehearsay allegation. Notably, despite asserted possession ofthis information Respondent took no definitive action fol-lowing its receipt to memorialize it as a basis for discipli-nary action. The singular absence of any followup or relia-ble verification of the malingering concept warrants aninference that management was building a case to buttressa preordained decision and had no sound underpinning forit.A final element of the meeting which reveals its surfacenature and casts substantial doubt upon the legitimacy ofthe decision reached by Tabar to terminate Vachon, is theabsence during the course of the meeting to any referenceto Vachon's asserted breach of the 3-day, no-call-in provi-sion.Carefully analyzed, the credited record evidence es-tablishes that the preoccupation of management and theentire thrust of management's dialogue with Vachon relat-ed to her asserted failure to renew her medical leave. It wasnot until after the decision to terminate her had beenreached that Vachon was given indication that her 3 suc-cessive days of absence commencing with August 5 servedas an asserted ground for her termination. The belated ma-turing of an ultimate ground for termination bears theclear indicia of a rationalized defense and I reject it as avalid explanation for Vachon's termination. I interpret it asadditional proof of an improper motive.In sum, the evidence pertaining to Vachon's termination,under all of the prevailing circumstances indelibly definedin the record, including her union affinity, the medical cir-cumstances attending her absence, the not untypical rolewhich Fullen played as a conduit of information from Va-chon to supervision and management, the perfunctory na-ture of the hearsay accorded her, and the stake which Re-spondent had in removing Vachon from the voting unitwhile at the same time impressing other voting unit em-ployees with the authority of management to influencetheirwork destiny, all support the conclusion thatVachon's termination was pretextual. As with Mahoney,Respondent resorted to the most severe form of disciplinein a circumstance which was accompanied by highly exten-uating considerations. The quality of Vachon's perfor-mance as an employee was never placed in issue. Her dis-inclination to more aggressively inform Respondent of herjob intentions may well have warranted some form of disci-pline, but the record facts establish to my satisfaction thatthe form chosen was selected to serve antiunion methodsand was discriminatory within the meaning of Section8(a)(3) of the Act.On the other hand, I am of the opinion and find that the 174DECISIONSOF NATIONALLABOR RELATIONS BOARDconsiderations which attached to the termination of Maho-ney and Vachon did not carry over to the personnel actionaffecting Lonnie Blooding. Blooding's separation from em-ployment occurred through voluntary resignation motivat-ed by his desire to improve his employment status. Thevacancy created by his resignation was filled pursuant tonormal procedures and antiunion considerations regardingBlooding were not present in the selection of his successor.When Blooding returned and announced his change ofmind, he did not press for assignment to a new or differentjob and there, were valid reasons attending the season ofthe year and the known school plans of Blooding to ex-plain Respondent's passivity in not actively recruiting himto a new assignment. Clearly, on the record before me,Respondent had no legal obligation to countermand its se-lection of Blooding's replacement, and the record is toomurky with respect to alternative employment, vacanciesand Blooding'sowninitiative at the time-as distinct fromafterthought-to assess legal responsibility against Re-spondent for failing to make use of Blooding's profferedservices.In counterpoint, the timing of the events surroundingBlooding's resignation, and the demonstrated willingnessofRespondent to terminate employees to counter theUnion, support the General Counsel's allegation with re-spect to Blooding. The theory of Cobb expressed to Fullenthat the decision with respect to Blooding had been influ-enced by antiunion considerations has been carefully as-sessed but does not, in my opinion, tip the scales in favorof the General Counsel. Cobb was not shown to haveplayed any role in the Blooding matter, and his conjecturemay well have reflected nothing more than an informedinsight into the discrimination visited upon Vachon, andan extension of that knowledge into a supposition regard-ing Blooding. On the evidence as I view it, I am compelledto find that the General Counsel has failed to prove theallegation relating to Blooding by the preponderance of theevidence, and I shall dismiss that allegation of the com-plaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, I shall recommend that it cease and desisttherefrom and take certain-affirmative action designed toeffectuate the policies of the Act.Having found that Respondent unlawfully terminatedthe employment of Richard Mahoney and Barbara Vachonin violation of Section 8(a)(3) and (1) of the Act, I shallorder that Respondent offer Mahoney and Vachon imme-diate and full reinstatement to their former or substantiallyequivalent positions of employment, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of the discrimination against them 41 Backpayshallbe computed in the manner prescribed inF.WWoolworth Company,90 NLRB, 289 (1950), together withinterest in accordance with the policy of the Board as setforth inIsisPlumbing & Heating Co.,138NLRB 716(1962).Having found that Respondent unlawfully terminated oreliminated certain employee benefits or programs, and fordiscriminatory purposes ceased for a period of time postingjob vacancies arising at the Boulder facility -and involvingemployees employed at the Boulder facility, I shall orderRespondent to reinstate said employee benefits and pro-grams and to prospectively pursue a nondiscriminatory jobposting and job bidding program with respect to its em-ployment complement. Because the evidence of record isimprecise with respect to the number of jobs affected at theBoulder facility by Respondent's cessation of its job post-ing program for lead personnel and rank-and-file employ-ees, and because the record is not clear as to when Respon-dent resumed the prior practice of posting lead andrank-and-file jobs at the Boulder facility, I shall order thatall lead and rank-and-file job vacancies filled at the Boul-der facility during the period August 16, 1974, to Decem-ber 16, 1974, be subjected to scrutiny, and the manning ofsaid jobs traced in order to determine the degree to whichthe present incumbency of said-jobs reasonably reflects theincumbency which would have prevailed had the job post-ing policy for lead and rank-and-file personnel not beendiscontinued at the Boulder facility.42 To restore to the ex-tent possible the status quo ante with respect to said jobs atthe Boulder facility, where jobs are found not to have beenposted in accordance with practice and policy in effectfromMarch to June 1974, it is hereby ordered that, inthose instances, the job or, jobs be reopened for bid andfilled pursuant to a nondiscriminatory bidding procedure.On the other hand, it having been determined that specialcircumstances attended the reconstitution of the staff atthe Broomfield warehouse, and as the alleged discriminato-ry manner in staffing said facility was not placed in issue atthe hearing, the order herein extends- only to a mandatethat, prospectively, lead and rank-and-file jobs at that fa-cilitybe filled pursuant to a nondiscriminatory biddingprocedure.CONCLUSIONS OF LAW1.Head Ski Division, AMF, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.41 Specifically, with respect to Richard Mahoney,I find no basis ground-ed on his posttermination conduct on plant premises on October I I fordepriving him of his reinstatement rights.2 Any excess in time duration should be resolved in favor of the employ-ees and- against the Respondent who unlawfully closed job postings Thetime frame is considered adequateto properlybalance the equities andcorrect Respondent'swrongdoing. HEAD SKI DIVISION, AMF, INC.1752.Midwest Regional Joint Board,,Amalgamated Cloth-ing Workers of America,AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.Richard Mahoney and BarbaraVachonwere at alltimes material employees within the meaningof the Actand. were terminated by Respondent in violation of Section8(a)(3) and(1) of the Act.4. In violation of Section 8(a)(1) of the Act, Respondentunlawfully interrogated employees concerning their unionactivities and sympathies;threatened employees with repri-sals because-of their union activities;conducted a poll ofemployees designed to obtain knowledge of, their unionpropensities and interestsand did therebythreaten andcoerce them;enforced a valid no-solicitation,rule in a dis-criminatorymanner; and eliminated certain employee ben-efits, including a ski loaner program, useof a WATTS tele-phone facility, and the posting of lead and rank-and-filejob openings in theBoulder facility.-5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.6.At-times material-herein, NancyPlatt was an employ-ee and not a supervisor within the meaning of Section 2(11)of the Act, as allegedby theGeneral Counsel.7. Except as specifically found herein,Respondent en-gaged in no conduct violativeof the Act.Upon-the'foregoirig findings of fact, conclusions of law,and- the entire record,'and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER43Respondent,Head Ski Division,AMF, Inc.,Boulder,Colorado, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership inMidwest RegionalJoint Board,AmalgamatedClothingWorkers ofAmerica,AFL-CIO,or any other labor organization of its employ-ees, by terminating employees because-of their membershipin the Union,or inany othermanner discriminatingagainst any of its employees in regard to hire or tenure ofemployment or any term or condition of employment, ex-cept to the extent permitted by Section' 8(a)(3) ofthe Act,as amended.(b) In any unlawful-manner interrogating or threatening43 In the event no exceptions are filed as provided by Sec. 102 46 of theRules-and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all-objections thereto shall bedeemed waived for all purposes.employees; conducting a poll designed to obtain knowl-edge of employee union preferences; enforcing a valid no-solicitation rule in a discriminatory manner; eliminatingemployee benefits, including the use of a WATTS tele-phone facility, enjoyment of a ski loaner program, and theadvantages of a nondiscriminatory job posting policy, or inany other manner interfering with, restraining, or coercingemployees-in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Richard Mahoney and Barbara Vachon imme-diate and full reinstatement to their former or substantiallyequivalent positions of employment, and make them wholefor any loss of wages which they may have suffered byreason of the discrimination against them, in the mannerset forth above in the Section entitled "The Remedy,"(b)Restore to the extent possible the status quo-antewith respect to the staffing and manning of lead and rankand file job positions in the Boulder facility, in the mannerand to the extent set forth in the section entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all. other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order and to effectuate the analysisspecified in this recommended Order with respect to therectification of any discrimination resulting from the tem-porary cessation of job postings in the Boulder facility.(d) Post at its Boulder, Colorado, and Broomfield, Colo-rado, facilities copies of the attached notice marked "Ap-pendix." 44 Copies of said notice to be provided by the Re-gional Director for Region 27, after being duly signed by arepresentative of the Respondent, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not,altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.44 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read `-`Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "